                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                   EASTERN DIVISION

ELVIS KELLEY,                                     )
                                                  )
               Plaintiff,                         )
                                                  )
       v.                                         )           No. 4:19-cv-01210-DDN
                                                  )
BILL BOWYER, et al.,                              )
                                                  )
               Defendants.                        )

                                MEMORANDUM AND ORDER

       This matter is before the Court on its own motion. On May 3, 2019, six prisoners at the

Farmington Correctional Center, including plaintiff Elvis Kelley, jointly filed a pro se civil action

pursuant to 42 U.S.C. § 1983. Faircloth, et al. v. Bowyer, et al., No. 4:19-cv-1188-RLW (E.D.

Mo.). Because the Court does not allow prisoners to join together and proceed in forma pauperis

in a single lawsuit, the case was severed and a new case opened for each individual plaintiff, using

the complaint filed in the originating action.

       On July 16, 2019, the Court entered an order granting plaintiff leave to proceed in forma

pauperis. (Docket No. 6). The Court further ordered plaintiff to file an amended complaint within

thirty days. Plaintiff was given instructions on filing his amended complaint. He was also advised

that a failure to file an amended complaint would result in the dismissal of this action without

prejudice and without further notice.

       More than thirty days have elapsed since the Court’s order, and plaintiff has not filed a

response, nor sought any additional time in which to comply. The Court will therefore dismiss this

action without prejudice due to plaintiff’s failure to comply with the Court’s July 16, 2019 order,

and for the failure to prosecute his case. See Fed. R. Civ. P. 41(b). See also Link v. Wabash R.R.
Co., 370 U.S. 626, 630-31 (1962) (stating that the authority of a court to sua sponte dismiss for

lack of prosecution is an inherent power governed “by the control necessarily vested in courts to

manage their own affairs so as to achieve the orderly and expeditious disposition of cases”); and

Brown v. Frey, 806 F.2d 801, 803 (8th Cir. 1986) (stating that a district court has the power to

dismiss an action based on a plaintiff’s failure to comply with a court order).

       Accordingly,

       IT IS HEREBY ORDERED that this case is DISMISSED without prejudice. See Fed. R.

Civ. P. 41(b). A separate order of dismissal will be entered herewith.

       IT IS FURTHER ORDERED that an appeal from this dismissal would not be taken in

good faith.

       Dated this 29th day of August, 2019.



                                                  /s/ Jean C. Hamilton
                                                  JEAN C. HAMILTON
                                                  UNITED STATES DISTRICT JUDGE




                                                 2
